Title: To Benjamin Franklin from John Trumbull, 8 December 1781
From: Trumbull, John
To: Franklin, Benjamin


Sir.
Bilbao 8th: December 1781.
I had the honor to receive your Excellency’s letter of the 26th: of last month, yesterday, and have in consequence drawn upon Mr. Grand this day for the amount you mention.

I beg leave to congratulate your Excellency upon the capture of Lord Cornwallis, & the very flattering situation of our Affairs in America.
Majr. Jackson requests me to present his best respects & wishes for your Excellency’s happiness, in which I assure you He is most sincerely join’d by your Excellency’s most Obedient & most humble servant
John Trumbull
His Excelly: B Franklin Esqr.
 
Addressed: His Excellency / Benja. Franklin Esqr. / Passy
Notation: Trumbull. John. Dec. 10. 1781.
